DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 14, and 20, the prior art of records fail to anticipate or suggest A method for asset backup optimization, comprising: receiving, from a client device manager, a first backup operation request comprising a service name associated with a service;  performing, in response to the first backup operation request, a backup operation targeting a first asset mapped to the service name to obtain backup operation metadata;  making a first determination that the backup operation does not represent a first backup operation directed to the service;  identifying, based on the first determination, an asset metadata delta between a first current asset metadata and a first previous asset metadata object associated with the service;  updating a first backup metadata object associated with the service using the backup operation metadata and the asset metadata delta to obtain a second backup metadata object for the service;  and overwriting the first previous asset metadata object using the first current asset metadata to obtain a second previous asset metadata object for the service, together with the other limitations of the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164